Citation Nr: 1828739	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-36 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral knee condition.

2.  Entitlement to service connection for bilateral pes planus


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1967 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The August 2008 rating decision that declined to reopen the claim for service connection for a bilateral knee condition is final. 

2.  Evidence received since the August 2008 rating decision is not new and material to the issue of service connection for a bilateral knee condition.
 
3. The Veteran's bilateral pes planus preexisted his service and was not aggravated during service.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision that declined to reopen the claim for service connection for a bilateral knee condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  As new and material evidence has not been received, the criteria for reopening the previously denied claim of service connection for a bilateral knee condition have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for pes planus, have not been met.  38 U.S.C. §§ 1110, 1111, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  Scott v McDonald, 789 F.3d 1375 (2015); Dickens v. McDonald, 814 F.3d 1359 (2017).  Therefore, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

New and material evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2017).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b)(c) (2017); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2017).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010)

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  Bond v. Shinseki, 659 F.3d. 1362 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Muehl v. West, 13 Vet. App. 159 (1999).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In an August 2008 rating decision, the RO declined to reopen the claim for service connection for a bilateral knee condition.  Referencing the initial rating decision from October 1971 that denied service connection on the basis that there was no record of any injury to either knee in service and finding that a bilateral knee condition was neither incurred in or aggravated during service, the RO found that none of the evidence submitted was new and material as to any of the elements of the prior denial.  Further indicated by history is a final unappealed December 1972 Board decision that found that a left knee disability preexisted service and was not aggravated by service.  The Veteran did not perfect an appeal and the August 2008 rating decision became final.  

The Veteran subsequently filed a claim to reopen the claim, and, in December 2011, the RO determined new and material evidence had not been submitted to reopen the claim.  The Veteran appealed.

Since the August 2008 rating decision, additional treatment records, VA examinations, and reports of lay symptomology have been associated with the claims file, but unfortunately this additional evidence is not new or material for the purposes of reopening the Veteran's claim as they do not raise a reasonable possibility of substantiating the claim.  In this regard, none of the evidence submitted into the record addresses any of the prior elements for the prior denials for either of the Veteran's knees.  Rather, the additional evidence of record simply confirms that the Veteran continues to manifest a bilateral knee condition.  Additionally, while an August 2011 VA examination indicates that the Veteran's bilateral knee condition was not aggravated by his period of service, this does not constitute new and material evidence as it is duplicative of evidence previously of record.

The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless, and, as described, the evidence that has been added since August 2008 does not reach that threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence demonstrates that the injury or disease was not aggravated by service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).

However, if, as here, a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service incurrence for that disorder, but he may bring a claim for service-connected aggravation of that disorder. Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C. § 1153  and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A preexisting injury will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(a) (2017).  It is the Veteran who bears the burden of establishing aggravation under 38 U.S.C. § 1153.  Jensen v. Brown, 19 F.3d 1413 (Fed.Cir.1994).  The Veteran must submit, or the record must contain, some evidence demonstrating that the preexisting disability increased in severity during service for the presumption of aggravation to attach.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir 2004); Verdon v. Brown, 8 Vet. App. 529 (1996).  

Once the presumption attaches, it may be rebutted only by clear and unmistakable evidence demonstrating that any increase in disability was due to the natural progress of the disease, which burden is on the government.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir 2004); Cotant v. Principi, 17 Vet. App. 116 (2003); 38 C.F.R. § 3.306(b) (2017).

The Veteran contends that his bilateral pes planus was incurred in service.

However, the claims file includes service personnel documents, including September 1967 medical board reports and an October 1967 certificate of discharge, indicating that the Veteran was discharged from service for not meeting the medical standards at the time of his enlistment based in part on his preexisting pes planus condition.

Such documents constitute clear and unmistakable evidence that the Veteran's pes planus existed before acceptance and enrollment in service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  Thus, the presumption of sound condition upon entry into service does not apply in this case.  38 U.S.C. § 1111 (2012).

The Board will, therefore, consider whether service connection is warranted based on aggravation of a preexisting condition.  

Upon a review of the record, the Board finds that the evidence does not demonstrate that the Veteran's preexisting pes planus underwent an increase in severity or chronically worsened (i.e., underwent a permanent increase in the underlying pathology beyond the natural progression) during his four months of active service.

The September 1967 medical board report shows that the Veteran's pes planus was asymptomatic just prior to his discharge from service.   It was determined that his pes planus existed prior to entry into service.   

In an August 2011 VA examination report, the VA examiner opined that the current pes planus was less likely as not aggravated by military service.  The examiner explained that there was no objective evidence to support that the Veteran's pre-service condition was aggravated by military service.  This opinion is considered highly probative as the examiner reviewed the Veteran's relevant service treatment records and post-service medical history, and based the opinion on a review of the claims file, and the opinion is accompanied by a sufficient explanation. Further, there is no competent, countervailing opinion of record. Given the foregoing, the Board finds that the claims files contain clear and unmistakable evidence that the Veteran's preexisting bilateral pes planus was not aggravated by his service. Accordingly, the claim must be denied.

The Veteran asserts that his pes planus was aggravated by service.  Although he is competent to report his observable symptoms, such as an increase in subjective symptoms during service, in this case he is not competent to provide a probative opinion regarding aggravation of his pes planus beyond its natural progression. Kahana v. Shinseki, 24 Vet. App. 428 (2011). This determination requires inquiry into biological process, anatomical relationships, and physiological functioning. The Veteran in this case has not been shown to have the training, skills, or experience needed to provide such an opinion. Further, his assertion has been investigated by competent medical professional and found not supportable. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for bilateral pes planus based upon aggravation of a pre-existing disability is not warranted. The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107 (b) (2012).


ORDER

Service connection for bilateral pes planus is denied.

New and material evidence having not been received; the Veteran's claim for service connection for a bilateral knee condition is not reopened.



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


